Case 1:17-cr-00120-JSR Document 36 Filed 06/14/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
17-cr-120 (JSR)
~y-
ORDER

 

BRIAN COLON,
Defendant.
JED S. RAKOFF, U.S.D.d. 000
The attorney retained in this case, William Stampur, is hereby
deemed to have assumed representation of the defendant in the above-

captioned matter in his capacity as a CJA attorney, nunc pro tunc,

December 15, 2020.

SO ORDERED.

Dated: New York, NY y
June WY, 2021 JED §/ RAKOFF,/0.S.D.J.

 
